number release date index uil no case-mis no director lmsb rfph internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-111149-04 taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference -------------------------------- ------------------ ----------------------------------- ---------------- -------------------- ------------------------- legend taxpayer -------------------------------- year ------- year ------- b ----- c ----- d ---- e -------- f --------- tam-111149-04 dollar_figurea --- year ------- g ----- h ------- i -- j --- k --- l --- issues whether an accrual basis taxpayer may exclude contractual allowances from total receivables in determining gross_income under sec_451 of the internal_revenue_code if so what amount may be properly taken into account as contractual allowances whether an accrual basis taxpayer may use estimates to determine the amount of contractual allowances which may be taken into account in determining gross_income whether the taxpayer under the facts of this case may use estimates to determine the amount of contractual allowances taken into account in determining gross_income assuming the taxpayer has sufficient information available at the close of the taxable_year to determine the exact amount of contractual allowances conclusions an accrual basis taxpayer generally may exclude contractual allowances from total receivables in determining gross_income if there exists at the time a service is performed or a good is provided a legally enforceable contract that provides that the payor incurs a liability for any particular service good in an amount that is less than the standard billed charge for the same service good where no such contract exists at the time the service is performed or the good provided however no exclusion for a contractual allowance is warranted tam-111149-04 the amount which may be properly taken into account as a contractual allowance consists solely of the difference between the amount that is billed for a service good and the amount which the taxpayer may legally collect from the responsible payor under the terms of a legally enforceable contract in existence at the time the service is performed or good is provided an accrual basis taxpayer may use estimates to determine the amount of contractual allowances to the extent the use of estimates results in gross_income determined with reasonable accuracy under sec_451 of the code in all cases where estimates are properly used and the exact amount is subsequently determined the difference if any shall be taken into account for the taxable_year in which such determination is made the taxpayer may use estimates to determine the amount of contractual allowances to the extent the use of estimates results in gross_income determined with reasonable accuracy under sec_451 of the code whether the taxpayer’s particular methods of estimating the amount of contractual allowances meet the reasonable accuracy standard is a question of fact to be determined by the field the taxpayer must show that its estimates are reasonably accurate facts during year and year the taxpayer through its subsidiaries and its affiliates operated approximately b to c ------------ and other medical facilities the taxpayer’s medical facilities had approximately d million active patient accounts at the end of year and year the taxpayer’s primary source of revenue is remuneration for the provision of medical services to patients at the medical facilities the term services includes the provision of medical devices prescription drugs and other items that are necessary to provide proper medical treatment to each patient the taxpayer receives payment for its medical services from the government third-party payors ie managed care payors and patients as a patient is treated in the taxpayer’s medical facilities the taxpayer records locally determined standard charges eg a standard per_diem charge for the ---------------------- ---------------------------------------------------------------------------------------------------------------- in its books for the medical services provided these standard charges are determined by each medical facility and change over time typically on an annual basis the taxpayer’s medical facilities are not owed or entitled to receive the recorded standard charges except with respect to certain self-pay patient accounts which happens infrequently tam-111149-04 each medical facility has managed care contracts with third-party payors who insure patients these contracts incorporate one or more insurance plans i-plans these contracts are typically negotiated between each medical facility and the third-party payors in some cases the contracts are negotiated on behalf of the taxpayer’s medical facilities on a regional basis rather than by each individual medical facility the taxpayer’s medical facilities in the aggregate have more than e managed care contracts and these contracts incorporate approximately f i-plans managed care contracts are typically renegotiated every g to h years these managed care contracts and i-plans establish the reimbursement terms that govern the amount a particular medical facility is owed and is entitled to receive for covered medical services each managed care contract i-plan contains distinct reimbursement rates and formulas for example certain medical services may be reimbursed on a case rate basis eg a flat rate reimbursement for all cardiac-related services provided during the patient’s stay others on a per_diem basis a diagnostic related group drg basis a cost-plus basis or a combination of these and other reimbursement methodologies in addition other managed care contact i-plan terms such as stop-loss provisions ie provisions that change the method of reimbursement if gross charges for a particular service exceed a threshold_amount may determine the reimbursement for services rendered to particular patients after providing medical services to patients the taxpayer’s medical facilities submit bills to third-party payors and patients typically within i - j days after a patient is discharged from a medical facility that reflect standard charges for third-party payors the taxpayer uses an industry-wide billing format form -------- that summarizes the standard charges associated with the medical services provided to the patient the form ----------does not detail each medical service provided the taxpayer’s patient accounting system maintains this information for each patient and can prepare a more detailed listing of standard charges which can be provided to a patient upon request the difference between the standard charges and the amounts that the taxpayer’s medical facilities are owed and entitled to receive is referred to as a contractual allowance standard charges are reported net of contractual allowances as computed by the taxpayer in the taxpayer’s revenues and accounts_receivable this contractual allowance does not constitute bad_debt because the taxpayer is not entitled to receive the standard charge the taxpayer’s accounting for bad_debt adjustments is included in its computation of uncollectible amounts the taxpayer reported net patient service revenue as gross_receipts on line of its tax returns for year and year consistent with its financial statement reporting except for the following two adjustments i a schedule m-1 adjustment of dollar_figurea million in year that related to a schedule m-1 adjustment posted in year and ii exclusions under sec_448 of the code tam-111149-04 at the time of billing the taxpayer has in its possession the following information a the identity of the patient b any i-plan information whether or not correct provided by the patient c the nature of the medical services provided to the patient d the standard charges then associated with the medical services provided and e the terms of any managed care contract then in effect between the medical facility and the third- party payor and the historical payment experience if any with such third-party payor with respect to a particular i-plan the taxpayer’s medical facilities use computer programs to compute contractual allowances at the time of billing for governmental receivables and approximately k to l percent of managed care revenue the medical facilities use these computer programs in determining the expected payment due from a third-party payor for medical services provided to a particular patient by applying the reimbursement terms of the relevant i- plan this process is referred to as modeling managed care contractual allowances determined through modeling are reported in the patient accounts_receivable at the time of billing the taxpayer’s methodology for computing contractual allowances for accounts that are not modeled non-modeled accounts involves the use of estimates but the facts concerning the taxpayer’s exact methodology in determining and using the estimates is in dispute between the field and the taxpayer according to the field the taxpayer utilizes a general method_of_accounting for determining contractual allowances for non- modeled accounts as well as various specific accounting techniques specific accounting techniques range from unsupported opinion to application of historical collection percentages to monthly averaging and include items other than contractual allowances such as contingencies and collection issues according to the taxpayer however contractual allowances are determined using a ---------------------------------- ----- ----------- ------ process or substantially_similar process at each month end generally under the ------ process large balance patient accounts are analyzed on an account- by-account basis and small balance patient accounts are analyzed by comparing historic and modeled contractual allowance percentages for small patient accounts the modeled percentage is used as the most appropriate determinant but significant variances among the historic and modeled percentages are taken into account an additional facility-level adjustment referred to as a ---------accrual is sometimes necessary at month end under the ------- process to adjust for items such as routine administrative adjustments to patient accounts eg waivers of deductibles the field agrees conceptually with the manner in which the taxpayer accounts for contractual allowances for patient accounts that are modeled nether the propriety of utilizing modeling to determine a contractual allowance nor the manner in which the taxpayer utilized modeling during the relevant period including the amounts reported by the taxpayer on the respective tax_return net of contractual allowances determined thorough the modeling process are the subject of this tam request the field tam-111149-04 disagrees however with the taxpayer’s use of estimates to determine contractual allowances for certain non-modeled accounts law and analysis sec_451 of the code provides rules for determining the taxable_year of inclusion for items of gross_income sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is includible in gross_income in the taxable_year in which the all_events_test is met the two-prong all_events_test is met when all the events have occurred that fix the right to receive the income and the amount thereof can be determined with reasonable accuracy under the first prong of the all_events_test a fixed_right to receive income occurs when the required performance occurs payment is due or payment is made whichever happens first see revrul_74_607 1974_2_cb_149 when an amount of income is properly accrued on the basis of a reasonable estimate and the exact amount is subsequently determined the difference if any shall be taken into account for the taxable_year in which such determination is made in this case the field is challenging the taxpayer’s interpretation of the second prong of the all_events_test but not the first prong thus the field and the taxpayer agree that under the first prong the fixed_right to receive income occurs in the taxable_year in which the medical services are performed or goods are provided under the second prong the field and the taxpayer disagree on what standard is appropriate in determining the amount of contractual allowances and thus income with reasonable accuracy while the field and the taxpayer agree conceptually that contractual allowances may be excluded from total receivables in determining gross_income to the extent the rights to such contractual allowances are set forth under the terms of legally enforceable contracts the field and the taxpayer disagree on whether the amount of the contractual allowance can be determined using estimates or must be determined utilizing the actual contractual information available at the end of each taxable_year specifically the field argues that the taxpayer has on hand by the end of each taxable_year all the contractual information necessary to determine the exact amount of a contractual allowance on a contract by contract basis thus the field believes the taxpayer must use this contractual information rather than estimates to determine contractual allowances in order to meet the reasonable accuracy standard in contrast the taxpayer argues that the degree of accuracy necessary to constitute reasonable accuracy does not require taxpayers to measure income with precision thus the taxpayer argues that even when all information is available from which to make a precise determination if there were unlimited time and resources the courts and the service have taken into account the burden cost and complexity of precision in tam-111149-04 evaluating the reasonableness of a taxpayer’s approach and have not always required a precise determination neither the code nor the regulations under sec_451 or sec_461 define the term reasonable accuracy however courts have addressed the degree of accuracy required to meet the reasonable accuracy prong and have acknowledged that absolute precision is not necessary and the use of estimates is sometimes appropriate if the estimate is made on the basis of facts and procedures available to the taxpayer at the end of the taxable_year see 39_tc_846 w hile the word ‘accuracy’ means exactness or precision when used with ‘reasonable’ it implies something less than an exact or completely accurate amount 717_f2d_1304 9th cir in rejecting the argument that the reasonable accuracy prong does not permit the deduction of estimates the court stated the standard is reasonable accuracy rather than fixed definite and determinable by objective facts further where the use of estimates is appropriate reasonable accuracy can be determined on an aggregate basis rather than on a case by case basis see kaiser steel pincite 773_f2d_1224 fed cir court affirmed trial court’s holding that there was no need for actual ascertainment of the amount of liability on an employee by employee basis where a canvass of big_number employees was theoretically possible but would have been prohibitively expensive and overly burdensome rev’d on other grounds 481_us_239 n in one situation however the service held a taxpayer’s use of estimates was not sufficient to meet the reasonable accuracy standard and required the use of actual information available to determine the exact amount of income see revrul_81_176 1981_2_cb_112 where the exact amount of refund or additional payment due the taxpayer may be determined with reasonable accuracy at the end of the taxable_year because the taxpayer then has all the information necessary to readily calculate the exact amount of its compensation under the contract taxpayer is not entitled to make the determination using estimates whether a taxpayer’s method of estimating contractual allowances meets the reasonable accuracy standard is a question of fact see 518_f2d_772 9th cir w hether the amount of liability can be ‘determined with reasonable accuracy’ is a question which must be resolved by the trial_court upon evidence presented there accordingly as a general_rule accrual basis taxpayers may use estimates to determine the amount of contractual allowances to be excluded in determining gross_income to the extent the use of estimates results in gross_income determined with reasonable although this case involves the accrual of income under sec_451 the all-events test for determining the accrual of deductions under sec_461 also requires that the amount of the liability be determined with reasonable accuracy see sec_1_461-1 the service has acknowledged that the last event necessary to establish the fact of liability under the all-events test of sec_1_461-1 is the same event that fixes the right to receive income under the all-events test of sec_1_451-1 revrul_98_39 1998_2_cb_198 accordingly interpretations of the reasonable accuracy prong of the all-events test of sec_1 a i are applicable in analyzing the reasonable accuracy prong of the all-events test of sec_1_451-1 tam-111149-04 accuracy in this case the use of estimates may be appropriate whether the taxpayer’s particular methods of estimating the amount of contractual allowances meets the reasonable accuracy standard is a question of fact to be determined by the field in order to use estimates the taxpayer must show that its methods of estimating are reasonable and properly reflect actual experience if the taxpayer fails to do this the field may deny the taxpayer’s methods of estimating the amount of contractual allowances unless the taxpayer adopts a more reasonable method of estimating that is based on actual experience caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
